        Case 1:17-cv-02068-SDG Document 39 Filed 03/20/19 Page 1 of 7




                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

KIDANEMARIAM KASSA,                  )
                                     )
      Plaintiff,                     )
                                     )              CIVIL RIGHTS COMPLAINT
v.                                   )              42 U.S.C. § 1983
                                     )
FULTON COUNTY, GEORGIA,              )              CIVIL ACTION NO.
PAUL H. HOWARD, officially &         )              1:17-CV-02068-AT
individually, ANTIONETTE             )
STEPHENSON, individually,            )
PIERRE EASLEY, individually, and )
JOHN DOE, officially & individually, )
                                     )
      Defendants.                    )
                                     )

              JOINT MOTION TO EXTEND RULE 26 DEADLINES

      COME NOW Plaintiff Kidanemariam Kassa and Defendant Pierre Easley

(collectively, “Parties”), by and through their respective undersigned counsel, and

file this Joint Motion to Extend the Rule 26 Deadlines for the Early Planning

Conference and filing of the Joint Preliminary Report and Discovery Plan and

Initial Disclosures as required by this Court, and in support thereof, show the Court

as follows:




                                         1
          Case 1:17-cv-02068-SDG Document 39 Filed 03/20/19 Page 2 of 7




    I.      Procedural History

         Plaintiff filed this action on June 6, 2017 [Doc. 1]. Plaintiff has amended his

Complaint once [Doc. 18] and moved this Court to file a Second Amended

Complaint on October 26, 2018 [Doc. 35], although to date, this Court has not

ruled on Plaintiff’s motion.1 Then named Defendants Fulton County, Georgia, Paul

H. Howard, Jr., Antionette Stephenson, Pierre Easley and certain unnamed John

Doe Defendants filed numerous Motions to Dismiss for Plaintiff’s failure to state a

claim upon which relief can be granted [Docs. 12, 13, 14, 15, 27], to which

Plaintiff responded [Docs. 24, 25, 26, 29, 31]. Additionally, this Court ordered

supplemental briefing [Doc. 33] of both the Motion to Dismiss and Plaintiff’s

response, to which the Parties complied [Docs. 34, 35]. On February 4, 2019, with

this Court’s ruling on Defendants’ October 30, 2017 Motion to Dismiss [Doc. 37],

all Defendants were dismissed from this action except for Mr. Easley. Mr. Easley

filed his Answer to Plaintiff’s First Amended Complaint on February 14, 2019

[Doc. 38].




1
 It appears that the need for Plaintiff’s Second Amended Complaint is now moot
with the recent issuance of the Court’s order [Doc. 37] on Defendants’ Motion to
Dismiss [Doc. 27].
                                            2
          Case 1:17-cv-02068-SDG Document 39 Filed 03/20/19 Page 3 of 7




   II.      Request for Extension

         The Parties seek an Order from the Court to extend the requirements of Rule

26 of the Federal Rule of Civil Procedure and Local Rule 16.1, which require that

the Early Planning Conference be held within sixteen (16) days after the

appearance of a defendant by answer or motion. The Parties also request that the

Order extend the Rule 26 requirements, and those found in Local Rules 16.2 and

26.1, for filing the Joint Preliminary Report and Discovery Plan and Initial

Disclosures. Said rules require that the report and discovery plan and the initial

disclosures be filed within thirty (30) days after the appearance of the first

defendant by answer or motion or within thirty (30) days after a removed case is

filed in this Court. The Parties respectfully request that the Court extend all of the

above deadlines to thirty (30) days after the date of this Court’s entry of an order

on this motion.

         The Parties request these extensions due to the numerous motions which

prevented counsel from meeting early in the litigation; unintentional inadvertence

regarding the filing of the Initial Disclosures; undersigned counsels’ respective

professional scheduling conflicts, and Plaintiff’s illness abroad, which, to date, has

left him unable to confer with his counsel. At present, the Parties have not

discussed the potential for resolving this matter but intend to do so during the Early

                                          3
          Case 1:17-cv-02068-SDG Document 39 Filed 03/20/19 Page 4 of 7




Planning Conference. The Parties agree that no prejudice will inure, since the

Motion to Dismiss was only recently ruled upon by the Court. Further, this request

is to afford the Parties the sufficient opportunity to prepare for and conduct the

Early Planning Conference, which, heretofore, the Parties have not had, as well as

prepare the requisite Joint Preliminary Report and Discovery Plan and Initial

Disclosures.

   III.    Conclusion

      Based on the foregoing, the Parties request an extension of the Rule 26

deadlines and respectfully request that this Court grant this instant motion and

enter an Order extending the time for the Parties to conduct the Early Planning

Conference and file the Joint Preliminary Report and Discovery Plan and Initial

Disclosures.

      Respectfully submitted, this 20th day of March, 2019.

                               OFFICE OF          THE     FULTON       COUNTY
                               ATTORNEY

                               Patrise Perkins-Hooker
                               COUNTY ATTORNEY
                               Georgia Bar No. 572358

                               Kaye Woodard Burwell
                               Deputy County Attorney
                               Georgia Bar No. 775060



                                        4
       Case 1:17-cv-02068-SDG Document 39 Filed 03/20/19 Page 5 of 7




                             /s/ Ashley J. Palmer
                             Ashley J. Palmer
                             Senior Assistant County Attorney
                             Georgia Bar No. 603514
                             ashley.palmer@fultoncountyga.gov

141 Pryor Street, S.W.
Suite 4038
Atlanta, Georgia 30303
(404) 612-0246 (Office)
(404) 730-6324 (Facsimile)

                             /S/TIFFANY WILLIAMS ROBERTS
                             Tiffany Williams Roberts
                             Bar No. 791208
                             235 Peachtree Street, Suite 400
                             Atlanta, Georgia 30303
                             (404) 287-2090 – telephone
                             (678) 965-1790 –facsimile
                             troberts@tiffanywroberts.com




                                     5
        Case 1:17-cv-02068-SDG Document 39 Filed 03/20/19 Page 6 of 7




                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

KIDANEMARIAM KASSA,                  )
                                     )
      Plaintiff,                     )
                                     )          CIVIL RIGHTS COMPLAINT
v.                                   )          42 U.S.C. § 1983
                                     )
FULTON COUNTY, GEORGIA,              )          CIVIL ACTION NO.
PAUL H. HOWARD, officially &         )          1:17-CV-02068-AT
individually, ANTIONETTE             )
STEPHENSON, individually,            )
PIERRE EASLEY, individually, and )
JOHN DOE, officially & individually, )
                                     )
      Defendants.                    )
                                     )

                        CERTIFICATE OF SERVICE

      THIS CERTIFIES that on March 20, 2019, I presented this document in

Times New Roman, 14 point type, and I electronically filed the foregoing JOINT

MOTION TO EXTEND RULE 26 DEADLINES with the Clerk of Court using

the CM/ECF system, which will provide e-mail notification to the following

attorney of record:

                            Tiffany Williams Roberts
                      Tiffany W. Roberts, Attorney at Law
                                    Suite 400
                              235 Peachtree Street
                             Atlanta, Georgia 30303

                                         6
     Case 1:17-cv-02068-SDG Document 39 Filed 03/20/19 Page 7 of 7




    This 20th day of March, 2019.

                             /s/ Ashley J. Palmer
                             Ashley J. Palmer
                             Senior Assistant County Attorney
                             Georgia State Bar No. 603514

OFFICE OF THE FULTON COUNTY ATTORNEY
141 Pryor Street, S.W.
Suite 4038
Atlanta, Georgia 30303
(404) 612-0246 (office)
(404) 730-6324 (facsimile)




                                     7
